Case 2:19-cv-10664-JWH-E Document 49 Filed 02/17/21 Page 1 of 14 Page ID #:441



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
     BERYL WEINER, an individual;               Case No. 2:19-cv-10664-JWH-E
11   ROXBURY HEALTHCARE
     SERVICES, LLC, a California limited
12   liability company; and S&W HEALTH          Matter Assigned to Honorable Judge John
     MANAGEMENT SERVICES, INC., a               W. Holcomb
13   California corporation,
14           Plaintiffs/Counter-Defendants,     Magistrate Judge Charles F. Eick
15           v.                                  __________
                                                [PROPOSED] AMENDED
16   SCOTTSDALE INSURANCE                       PROTECTIVE ORDER
     COMPANY, an Ohio corporation,              GOVERNING CONFIDENTIAL
17
             Defendant/Counter-                 INFORMATION
18           Claimant/Third-Party Plaintiff,
19   v.
20   SOUTH BAY HOSPITAL
     MANAGEMENT COMPANY, LLC, a
21   California limited liability company,
22              Third-Party Defendant/Counter
                Claimant.
23
24
25           GUIDING PRINCIPLES
26                      PURPOSES AND LIMITATIONS
27           Discovery in this action is likely to involve production of confidential,
28   proprietary or private information for which special protection from public disclosure
                                                1
     LEGAL\51010219\1
Case 2:19-cv-10664-JWH-E Document 49 Filed 02/17/21 Page 2 of 14 Page ID #:442
Case 2:19-cv-10664-JWH-E Document 49 Filed 02/17/21 Page 3 of 14 Page ID #:443
Case 2:19-cv-10664-JWH-E Document 49 Filed 02/17/21 Page 4 of 14 Page ID #:444
Case 2:19-cv-10664-JWH-E Document 49 Filed 02/17/21 Page 5 of 14 Page ID #:445
Case 2:19-cv-10664-JWH-E Document 49 Filed 02/17/21 Page 6 of 14 Page ID #:446
Case 2:19-cv-10664-JWH-E Document 49 Filed 02/17/21 Page 7 of 14 Page ID #:447
Case 2:19-cv-10664-JWH-E Document 49 Filed 02/17/21 Page 8 of 14 Page ID #:448
Case 2:19-cv-10664-JWH-E Document 49 Filed 02/17/21 Page 9 of 14 Page ID #:449
Case 2:19-cv-10664-JWH-E Document 49 Filed 02/17/21 Page 10 of 14 Page ID #:450
Case 2:19-cv-10664-JWH-E Document 49 Filed 02/17/21 Page 11 of 14 Page ID #:451
Case 2:19-cv-10664-JWH-E Document 49 Filed 02/17/21 Page 12 of 14 Page ID #:452
Case 2:19-cv-10664-JWH-E Document 49 Filed 02/17/21 Page 13 of 14 Page ID #:453
Case 2:19-cv-10664-JWH-E Document 49 Filed 02/17/21 Page 14 of 14 Page ID #:454
